Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to Applicant’s amendment/remarks received on 01/13/2022. Claims 1-3, 5-13, and 16 are pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on 01/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10424882 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-3, 5-13, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the combined aspects of the connector for providing security to an article of merchandise, the connector comprising: a connection portion configured to be inserted within and engage an input port of the article of merchandise, the connection portion comprising: a plurality of conductors; and a conductive shield surrounding the plurality of conductors, wherein at least one of the plurality of conductors is a ground conductor not electrically connected to the conductive shield and at least one other of the plurality of conductors when the connection portion is not engaged with the input .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov